Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 12 and 18 - 27 (renumbered as 1 – 21, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
No reference teaches:
In a case where the speed of the own vehicle is low while the own vehicle is moving forward, the process selection section increases a number of the processes to be performed as the rearward recognition process compared with a case where the speed of the own vehicle is high; and/or
in a case where the speed of the own vehicle is low while the own vehicle is moving forward, the process selection section decreases number of processes to be performed as the forward recognition process compared with a case where the speed of the own vehicle is high; and/or
the process selection section selects the processes to be performed as the forward recognition process and the rearward recognition process according to the place where the own vehicle travels;
	in combination with the rest limitations in the independent claims.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668